Ewing, Judge,
delivered the opinion of the court.
This was an action on a promissory note dated July 2, 1858, payable one day after date. The answer admits the execution of the note, but alleges an oral contemporaneous *400agreement between the plaintiff and defendant by which it was not to be paid until after the lapse of six months, unless the defendant’s “ circumstances in life ras to responsibility should change,” and it is averred that they have not changed. The answer was, on motion, stricken out. This case involves the same point decided at this term, in the case of Chrisman & Smart, adm’rs of Smith, v. Thomas; and for the reasons given in that opinion, the judgment will be affirmed.
The other judges concurring.